El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El apelante Heriberto Carrasquillo Nieves, c/p Roberto Rivera Nieves, solicita la revocación de una sentencia de diez (10) años de reclusión que le fuera impuesta por el Tribunal Superior de Puerto Rico, Sala de San Juan, luego de que fuera declarado culpable y convicto por dicho foro —en juicio celebrado por tribunal de derecho— en relación con un pliego acusatorio en que el Estado le imputó una violación al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401, esto es, poseer con la intención de distribuir la sustancia controlada conocida como heroína.
En apoyo de la solicitud de revocación de la sentencia apelada, se le imputa al foro de instancia haber errado “al admitir prueba sobre la cual no se estableció la cadena de evidencia” y al declararlo culpable “sin que se estableciera *693su culpabilidad más allá de duda razonable . Alegato, pág¡ 16.
HH
El primer señalamiento de error hace necesario que se analicen, en detalle, los testimonios prestados durante el proceso celebrado a nivel de instancia por los testigos de cargo, José R. Velázquez Sánchez y Ernesto Laboy Escobar —ambos agentes de la Policía de Puerto Rico adscritos a la División de Drogas y Narcóticos— en específico, el vertido por el agente Laboy Escobar.
Conforme la declaración de Velázquez Sánchez —quien para la fecha de los hechos hacía dos (2) años que trabajaba en la citada División de Drogas— como a las 4:00 P.M. del día 7 de marzo de 1985 pudo observar, desde un automóvil oficial no rotulado en que viajaba en compañía de otros tres (3) agentes, a dos (2) individuos que estaban parados, frente a frente, en la calle Cisne del Residencial López Sicardó, Río Piedras, Puerto Rico, mientras llevaban a cabo una transac-ción que, según su experiencia, envolvía narcóticos. El agente Velázquez Sánchez específicamente observó, a una distancia de diez (10) a doce (12) pies, a una de las personas entregándole dinero a otra —el apelante— la cual tenía en sus manos una bolsa plástica transparente que contenía va-rias envolturas en papel blanco que normalmente se utilizan en el trasiego de narcóticos. Al percatarse de lo anterior, el agente Velázquez Sánchez le solicitó al conductor del ve-hículo que lo detuviera, se bajó del mismo, procediendo a identificarse como agente del orden público. Tanto el ape-lante como la otra persona “emprendieron carrera” persi-guiendo el agente Velázquez Sánchez al apelante, logrando darle alcance como a una distancia de veinticinco (25) a treinta (30) pies del lugar desde donde originalmente se en-contraban, *694(1) El agente del orden público procedió al arresto del apelante, ocupando la bolsa plástica transparente de re-ferencia; dentro de la misma, a su vez, ocupó quince (15) envolturas de papel celofán encerado, “a manera de ‘decks”’, los cuales tenían “unos diseños en colores” y conte-nían un polvo blanco en su interior. (2) El arrestado se identificó como Roberto Rivera Nieves.
El agente Velázquez Sánchez testificó que inició —con las iniciales J.R.V.— tanto la bolsa grande transparente como las quince (15) envolturas pequeñas, procediendo a entre-garle toda dicha evidencia al agente Laboy Escobar en las oficinas de la División de Drogas y Narcóticos como a eso de las D-hO P.M. del día de los hechos.(3) Declaró, en adición, que luego de que el agente Laboy Escobar hiciera la “prueba de campo” en la División, la cual arrojó positivo de heroína, procedieron a colocar dicha evidencia en un sobre —el cual tenía el número de identificación 25966— y ambos firmaron dicho sobre, permaneciendo el mismo en poder de Laboy Es-cobar. El agente Velázquez Sánchez identificó en corte abierta, tanto la bolsa grande transparente, como las quince (15) envolturas, como el sobre en que se guardaron las mismas, principalmente a base de sus iniciales.
Por su parte, el agente Laboy Escobar, al ser interrogado por el Ministerio Público sobre los hechos del 7 de marzo de 1985, declaró, en síntesis y en lo pertinente, que:
. .. [E]n relación a este caso honestamente no sabe, que no recuerda la fecha exacta. Que con relación a este caso recibió una evidencia, pero que como no ha revisado su declaración jurada y hace tanto tiempo, no recuerda la fecha. . . . [Q]ue *695recibió la evidencia del Agente José R. Velázquez [y] le prac-ticó la prueba de campo[,] la cual dio positivo, y luego la llev[ó] al laboratorio de la Policía.... [L]e hizo la prueba de campo a la evidencia y el resultado se plasm[ó] en un documento. Que este documento él lo pone en un sobre junto con la evidencia ocupada. Dice que llev[ó] el sobre de evidencia al laboratorio de la policía pero no'recuerda a qui[é]n se lo dio. Señala que se lo dio a un químico, pero no recuerda su nombre.
. . . [N]o recuerda la fecha de los hechos .... Tampoco recuerda la fecha en que le entregaron la evidencia relacio-nada con el caso de autos.
[R]econoee el documento [el de la prueba de campo] po[rq]ue es su letra .... No recuerda la fecha en que preparó el documento. Recuerda que la prueba dio positivo .... No se acuerda si fue positivo a cocaína, honestamente] no se acuerda.

... Que de las quince envolturas s[ó]lo le hizo la prueba de campo a una de ellas.

. . . [Q]ue una vez cerró el- sobre de evidencia lo coloc[ó] en un “locker”, pero que no recuerda sifué en el “locker” de él o en el del mismo compañero, ya que para aquel tiempo no recuerda si le habían asignado “locker”. No recuerda si en este “locker” había otra evidencia. Pero que el sobre fue de-jado en un “locker” en la División de Drogas. Allí permaneció la evidencia, no sabe si hasta el otro día o durante esa se-mana hasta que la pudo Ueva[r] al laboratorio. Llev[ó] la evi-dencia al laboratorio ... y se la entreg[ó] al [q]uímico. No recuerda qui[é]n es el [q]uímico. (Énfasis suplido y en el original.(4)
A pesar de que el agente Laboy Escobar identificó en corte abierta el documento donde plasmó el resultado de la prueba de campo y el sobre donde alegadamente se guardó *696la evidencia —por contener ambos su firma— a preguntas de la defensa declaró:
Que el procedimiento normal es que el agente que recibe la evidencia hace la prueba de campo, deposita la evidencia en el sobre y luego llena la car[á]tula del sobre.
. . . [L]o escrito en la parte del sobre donde se describe la evidencia ocupada no es su letra.(5)
... Que el que echa la evidencia en el sobre se supone que es el que llene la información en el sobre, pues tiene que estar seguro de lo que las cantidades que indica el sobre y la que esté en su interior concuerden. Que en este caso no fue así. (Énfasis suplido.(6)
Debe señalarse, por último, que según ello surge de la exposición narrativa de la prueba certificada como correcta por el tribunal de instancia en el presente caso las partes, con la anuencia del tribunal de instancia, estipularon “el aná-lisis químico en el sentido de que de venir a declarar el quí-mico declararía el contenido del documento. Pero no se esti-puló] la cadena de evidencia”. (7)
Surge del informe suscrito por el Químico Rafael Martí-nez Rosa, el cual fuera admitido en evidencia, que:
Memorando A: Mariano Maeso González
Director Laboratorio Criminal DE: Rafael Martínez Rosa Químico
ASUNTO: ANALISIS DE MUESTRA SOMETIDA
Siguiendo sus instrucciones he realizado un análisis a la muestra sometida por el Agente Ernesto Laboy 7921. Esta muestra fue sometida el día 8 de marzo de 1985, a las 2:30 P.M.
Análisis solicitado por el Agente José R. Velázquez 1584.
*697A continuación se describe la misma y se indica el resultado del análisis practicado:
DESCRIPCION DE EVIDENCIA:
Una (1) bolsa plástica transparente, con cierre de presión, que contiene quince (15) bolsas de celofán, cogidas con cinta adhe-siva transparente; once (11) de estas con el dibujo de una ca-rita de color azul, dos (2) con el dibujo de un león de color anaranjado, una (1) con el dibujo de un mono de color rojo y la última con el dibujo de un león de color anaranjado y un came-llo de color violeta, todas ellas conteniendo polvo blanco.
Sobre: 25966
RESULTADO DEL ANALISIS:
Mediante análisis químico practicado al polvo blanco de cada una de las bolsas de celofán, se determinó la presencia de HE-ROINA. Peso total del polvo: .2425 gramos.
Caso: ROBERTO RIVERA NIEVES
Exhibit IV del Pueblo, Informe de 8 de marzo de 1985.
HH HH
De entrada debemos señalar que la llamada cadena de evidencia” no es más que una forma de satisfacer el requisito de autenticación que, como una condición previa a la admisibilidad de evidencia, establece la Regla 75 de Evidencia, 32 L.P.R.A. Ap. LV((8) “mediante el testimonio de testigos con conocimiento personal sobre la custodia o trayectoria del objeto desde su ocupación hasta su presentación en el juicio o vista”. (Énfasis suplido y en el original.) E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San *698Juan, Pubs. J.T.S., 1985, Vol. 1, Cap. X, pág. 489. P.C. Giannelli, Chain of Custody and the Handling of Real Evidence, 20 Am. Crim. L. Rev. 527, 532 (1983). Su “propósito es evitar error en la identificación del objeto y demostrar que la evi-dencia presentada no ha sufrido cambios sustanciales desde que fue ocupada el día de los hechos”. Pueblo v. Bianchi Álvarez, 117 D.P.R. 484, 490 (1986).
Nuestras Reglas de Evidencia, al igual que las reglas federales de donde fueron tomadas, tratan la autenticación o identificación como un asunto de “pertinencia condicionada”. (9) Giannelli, ante, pág. 532. Es decir, la autenticación o identificación es una condición de hecho que es necesario establecer para demostrar la pertinencia de la evidencia real demostrativa que se ofrece en evidencia. De ahí que la evidencia demostrativa real requiera una determinación de pertinencia preliminar a su admisión en evidencia bajo la Regla 9 de Evidencia, 32 L.P.R.A. Ap. IV. Pueblo v. Bianchi Álvarez, ante, págs. 490-491. El tribunal hace la determinación preliminar de admisibilidad a base del “testimonio de base” que se le presente, por lo cual es necesario que el proponente de la evidencia real demostrativa demuestre, mediante dicho “testimonio de base”, la autenticidad y, por ende, la pertinencia de la evidencia en cuestión como condi-*699ción previa a su admisión. Pueblo v. Bianchi Álvarez, ante, pág. 491.
En relación al quantum de prueba necesario para establecer esta condición preliminar de pertinencia, en Pueblo v. Bianchi Álvarez, ante, pág. 492, señalamos que la misma “debe probarse con certeza razonable, con evidencia que produzca ‘convicción moral en un ánimo no prevenido’ ” y que “[n]o es necesario que se excluya toda posibilidad de error” pues lo importante es que se pueda razonablemente “concluir que la evidencia ha sido adecuadamente custodiada y salvaguardada”, y que convencido el tribunal de que no ha habido anormalidad que afecte la adecuada custodia de la evidencia, debe admitir la misma pues la cuestión de si el proponente de la evidencia ha probado una adecuada cadena de custodia “se dirige al peso [mejor que] a la admisibilidad de la prueba” y queda por tanto reservada para el juzgador de los hechos. (Énfasis suplido.)
Conviene aclarar, sin embargo, que no todo tipo de evidencia real demostrativa requiere que se establezca su autenticidad por medio de una “cadena de custodia” como condición previa a su admisibilidad. Cuando se ofrecen en evidencia objetos que son fácilmente identificables, ya sea porque poseen unas características distintivas o porque tienen un número o marca particular, no es imprescindible establecer la cadena de custodia para su admisión en evidencia. Así, por ejemplo, cualquier objeto que tenga un número de serie, como un arma(10) o un billete,(11) puede ser identificado por el número; un objeto inscrito con las iniciales o marcas de un policía u otra persona puede ser identificado por dicha *700marca, ya que la misma tiene el efecto de convertir el objeto en uno distinguible de los demás; una obra de arte puede ser identificada por sus características propias/12) En otras pa-labras, el proponente de la evidencia podrá demostrar la au-tenticidad —y la pertinencia— de la misma sin que sea abso-lutamente necesario, o aunque no pueda, demostrar la custo-dia o trayectoria exacta y precisa que tuvo dicha evidencia.
Por otro lado, existen situaciones en que, como regla general, el proponente de la evidencia vendrá obligado a probar la “cadena de custodia” para lograr la admisibilidad de la misma. A manera de ejemplo, podemos mencionar las siguientes: (1) cuando se ocupan objetos que contienen evidencia de naturaleza fungible —líquidos,(13) polvos(14) píl-*701doras,(15) etc.— cuyo contenido está en controversia y, a dife-rencia del envase o envoltura en que se encuentra, resulta imposible de marcar o identificar; (2) cuando, no obstante no ser fungible, la evidencia ocupada no tiene características únicas que la distingan de objetos similares y resulta, igual-mente, imposible de marcar o, pudiendo ser marcada, ello no se hizo, y (3) cuando la condición del objeto es lo relevante —películas, grabaciones,(16) etc.— y el mismo es fácilmente susceptible de alteración. E.W. Clearly, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Cap. 21, Sec. 212, págs. 667-668;(17) J.A. Tarantino, Trial *702Evidence Foundations, Santa Ana, James Publishing, 1986, Sec. 570, págs. 5-23. En todas estas situaciones, se requiere del proponente de la evidencia algo más que una “simple identificación” en corte abierta para establecer la autentici-dad y pertinencia de la misma y lograr su admisión en evi-dencia; dicho objetivo se alcanza probando la cadena de cus-todia. (18)
El caso que nos ocupa es uno demostrativo de la primera de las situaciones antes mencionadas, ya que el objeto o evidencia ocupada contiene una sustancia (polvo) que es objeto de análisis y cuyo resultado pretende presentarse en evidencia. Dependiendo la pertinencia de dicha evidencia de que la sustancia analizada haya sido la misma que fue incautada, no es suficiente una mera identificación, ya sea por medio de marcas, iniciales, etc., en la envoltura donde estaba contenida la misma, hechas por la Policía al ser ocupada, pues ello solamente establecería que el objeto presentado en corte fue incautado por la Policía pero no que su contenido al momento de la incautación fue la evidencia analizada en el laboratorio. Así lo sostuvimos en el citado caso de Pueblo v. Bianchi Álvarez, ante, pág. 493, donde expresamos que, en relación con la admisión en evidencia del resultado de la prueba científica practicada, era necesario que el proponente estableciera que la sustancia contenida en la evidencia ocupada era la misma que fue objeto de análisis; esto es, que dicha sustancia o contenido no fue cambiada, ni alterada, ni contaminada antes de que se sometiera al correspondiente análisis. A esos efectos, específicamente resolvimos que ello requiere que se presente prueba de la “adecuada custodia y cuidado” de la evidencia y su contenido desde su ocupación al momento de los hechos hasta que ese contenido *703es “analizado en el laboratorio de la Policía”. (Énfasis su-plido. )(19)
HH I — I I — I
Con lo anteriormente expresado en mente, analicemos los hechos del presente caso. No cabe la menor duda de que el sobre y las quince (15) envolturas que el agente Velázquez Sánchez ocupara en la persona del apelante, el día 7 de marzo de 1985, es el mismo sobre y las quince (15) envol-turas que fueron presentadas en evidencia durante el pro-ceso que fuera celebrado a nivel de instancia. Ello es así por cuanto el agente Velázquez Sánchez, luego de ocupar dicha evidencia, inició tanto el sobre como cada una de las quince (15) envolturas, y éste, en el proceso celebrado, reconoció sus iniciales en dicha evidencia, despejando así cualquier duda sobre ese hecho.
La controversia surge en cuanto a la admisibilidad en evidencia del resultado del análisis químico que practicara el químico de la Policía de Puerto Rico, Rafael Martínez Rosa, en relación con el contenido de las quince (15) envolturas que, según su informe, fueron recibidas por él, de manos del agente Laboy Escobar, el 8 de marzo de 1985 a las 2:30 P.M.; controversia debida, principalmente, al testimonio “vacilante y evasivo” prestado por el agente Laboy Escobar sobre el “paradero o ubicación” de dichas envolturas desde el momento en que las recibió de manos del agente Velázquez Sánchez hasta que hizo entrega de las mismas al químico Martínez Rosa. A la luz de lo resuelto en Pueblo v. Bianchi Álvarez, ante, debemos resolver si el Estado demostró satisfactoriamente que el contenido de la evidencia en controversia fue objeto de una “adecuada custodia y cuidado” desde *704que la misma fuera ocupada el día de los hechos hasta el momento en que dicho contenido fue objeto de análisis con el propósito de llegar a la conclusión o “convicción moral en un ánimo no prevenido” de que se trata de la misma evidencia, esto es, que dicho contenido no fue cambiado, alterado o con-taminado.
La declaración, que sobre este aspecto del caso prestara el agente Laboy Escobar durante el proceso que se le cele-brara al apelante a nivel de instancia, resulta ser de vital importancia en la solución de la referida interrogante. Dicha declaración deja mucho que desear. Realmente resulta difícil aceptar que un agente del orden público de cierta experien-cia, como lo es el policía Laboy Escobar, pueda declarar en la forma y manera en que lo hizo. Su testimonio causa inquie-tud y preocupación en nuestro ánimo sobre la razón o motivo que pueda haber estado tras semejante conducta y actitud de parte de un agente del orden público.
Como surge de la exposición narrativa de la prueba, cer-tificada como correcta por el tribunal de instancia, el agente Laboy Escobar:
(a) no sabía ni recordaba la fecha exacta de los hechos, a pesar de que él participó en los mismos (E.N.P., pág. 19);
(b) no recordaba la fecha en que le entregaron la eviden-cia relacionada con el presente caso (E.N.P., pág. 20);
(c) de las quince envolturas, sólo le hizo la “prueba de campo” a una de ellas (E.N.P., pág. 22);
(d) sabe que dio positivo la misma porque tuvo que llevar la evidencia al laboratorio (E.N.P., pág. 21);
(e) no se acordaba de qué dio positivo la evidencia, si co-caína o heroína (E.N.P., pág. 21);
(f) no recordaba la fecha en que preparó el documento sobre la prueba de campo realizada (E.N.P., pág. 20);
(g) no fue la persona que “llenó” la información que se requiere en el sobre en el cual se deposita la evidencia a pe-sar de que así se supone que se haga (E.N.P., pág. 26);
*705(h) no sabe de quién era la letra que aparecía en dicho sobre (E.N.P., pág. 22);
(i) colocó dicho sobre en un locker, pero no sabe si fue en su locker o en el de otro compañero, ya que no recordaba si para esa fecha le habían asignado locker (E.N.P., págs. 23-24);
(j) no recordaba si en el locker donde colocó el sobre ha-bía otra evidencia (E.N.P., pág. 24);
(k) no sabe por cuánto tiempo permaneció la evidencia en dicho locker, que pudo ser por un día o muchos días (E.N.P., pág. 24);
(l) no recordaba si sobre este caso rindió o no un informe a la División de Drogas (E.N.P., pág. 20);
(m) llevó el sobre con la evidencia al Laboratorio de la Policía pero no recuerda a qué persona se lo entregó (E.N.P., pág. 20), y
(n) recuerda que se lo dio a un químico pero no recuerda su nombre (E.N.P., pág. 20).
Estamos plenamente conscientes de la ola de criminali-dad que actualmente azota a nuestro Puerto Rico y de que la misma constituye una de las preocupaciones mayores de nuestra ciudadanía. Reconocemos que una de las causas principales de esa ola de criminalidad lo es el negocio ilícito de narcóticos; el uso de los cuales está destruyendo, literal-mente, a nuestra ciudadanía, especialmente a nuestra juven-tud.
Ello, no obstante, no estamos en disposición de confirmar sentencias condenatorias que privan a una persona de su libertad, logradas las mismas a base de testimonios como el prestado por el agente Laboy Escobar, el cual es uno incompleto, evasivo e irresponsable. De así hacerlo, estaríamos aprobando dicha conducta. El Estado tiene el deber de proteger a la ciudadanía de la mencionada ola de criminalidad. Ese deber no puede ser descargado, sin embargo, *706en forma negligente. El Estado tiene la obligación de reclu-tar personal idóneo para la lucha contra el crimen y de brin-darle al mismo el entrenamiento necesario para que ese personal pueda llevar a cabo esa difícil y ardua labor.
Entendemos que en el presente caso el Estado no cumplió con su obligación de demostrar que el “contenido” de la evidencia que alegadamente le fuera ocupada al apelante —el cual, por su naturaleza fungible, no podía ser objeto de marca de identificación directa, razón por la cual el mismo pudo haber sido alterado o cambiado— fue objeto de una “adecuada custodia, y cuidado” durante el período de tiempo comprendido entre el momento en que dicha evidencia fue ocupada y el momento en que se llevó a cabo dicho análisis químico. No se sabe, repetimos, en qué locker fue guardada la evidencia, qué personas tuvieron acceso a la misma y, conforme la declaración del agente Laboy Escobar, en relación con esta evidencia no se siguió el procedimiento usual en estos casos.(20) En resumen, la prueba de cargo en el presente caso contiene una “laguna o anormalidad” en cuanto al paradero y control de la evidencia en controversia por un período de veinticuatro (2f) horas que hace que dicha prueba sea fatalmente defectuosa. Siendo ello así, resulta evidente que el Estado no aportó aquella prueba en cuanto a la cadena de custodia que produce “convicción moral en un ánimo no prevenido” respecto a si el contenido de las envolturas que le fueran ocupadas al apelante fue el mismo que en su día examinara el químico Martínez Rosa. Dicha situación acarrea la inadmisibilidad en evidencia del resultado del análisis químico realizado por Martínez Rosa,
*707Pueblo v. Bianchi Álvarez, ante, por cuanto la prueba, en relación con la cadena de evidencia, resulta ser insuficiente en derecho.
Este Tribunal no puede permitir que en esta jurisdicción se prive de su libertad a uno de nuestros conciudadanos a base de testimonios vacilantes, evasivos e incompletos vertidos por agentes del orden público, los cuales se supone estén entrenados no sólo para lidiar con la comisión de los delitos públicos en sí sino para testificar con veracidad y responsabilidad ante nuestros tribunales de justicia. Se dictará sentencia revocatoria de la emitida por el tribunal de instancia.
El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Alonso Alonso.
—O—

(1) La otra persona —con quien alegadamente el apelante realizaba la tran-sacción de drogas— no pudo ser arrestada.


(2) Al apelante le fue ocupada, en adición, la suma de $115 en efectivo.


(3) El agente Laboy Escobar era uno de los tres (3) agentes que acompaña-ban al agente Velázquez Sánchez el día 7 de marzo de 1985.


(4) Véase E.N.P., págs. 19-24.


(5) Véase E.N.P., págs. 24-25.


(6) Véase E.N.P., pág. 26.


(7) Véase E.N.P., pág. 27.


(8) Dispone la Regla 75 de Evidencia: “El requisito de autenticación o identi-ficación como una condición previa a la admisibilidad se satisface con la presenta-ción de evidencia suficiente para sostener una determinación de que la materia en cuestión es lo que el proponente sostiene.” 32 L.P.R.A. Ap. IV.
La Regla 76 de Evidencia, 32 L.P.R.A. Ap. Ig enumera varios ejemplos de autenticación.


(9) La Regla 9(B) de Evidencia (equivalente a la Regla 104(b) federal) que se refiere a “pertinencia condicional” dispone: “Cuando la pertinencia de evidencia ofrecida depende de que se satisfaga una condición de hecho, el tribunal la admi-tirá al presentarse evidencia suficiente para sostener la conclusión de que la con-dición ha sido satisfecha; el tribunal puede también admitir la evidencia sujeto a la presentación posterior de la evidencia suficiente para sostener la conclusión de que la condición ha sido satisfecha.” (Énfasis suplido.) 32 L.P.R.A. Ap. IV.
Comentando la Regla federal de Evidencia 901(a) equivalente a nuestra Re-gla 75 expresó el Comité Asesor de las Reglas federales lo siguiente: “This requirement of showing authenticity or identity falls in the category of relevancy dependent upon fulfillment of a condition of fact and is governed by the procedures set forth in Rule 104(b).” Véase P.C. Giannelli, Chain of Custody and the Handling of Real Evidence, 20 Am. Crim. L. Rev. 527, 532 esc. 20 (1983).


(10) Wolfe v. State, 383 N.E.2d 317, 318 (Ind. 1978).


(11) State v. Conley, 288 N.E. 296, 300-301 (Ohio 1971); Calderón v. United States, 269 F.2d 416, 419 (10mo Cir. 1969).


(12) Para una discusión general de las circunstancias en que se requiere y no se requiere establecer una cadena de evidencia, véase Giannelli, ante, págs. 535-538.


I(13) Véase State v. Limerick, 169 N.W.2d 538, 542 (Iowa 1969). Se señala que en el caso de líquidos y otras sustancias que pueden ser fácilmente alterados es necesario demostrar la continua custodia de los mismos para lograr su admisión en evidencia.


(14) Graham v. State, 255 N.E.2d 652, 655 (Ind. 1970). En este caso un infor-mante entregó a agentes de la Policía una envoltura de papel metálico conte-niendo -un polvo blanco que recibiera de manos del apelante. Los agentes marcaron la envoltura con sus iniciales inmediatamente y la llevaron al cuartel de la Policía. Un análisis químico realizado posteriormente del contenido de la envol-tura dio positivo de heroína. El apelante cuestionó la admisión en evidencia del resultado de dicho análisis aduciendo que no se probó adecuadamente la cadena de custodia desde el momento en que la evidencia fue depositada en el almacén de la Policía hasta que fue analizada. Acogiendo dicho planteamiento y revocando la convicción expresó el Tribunal:
“The danger of tampering, loss, or mistake with respect to an exhibit is greatest where the exhibit is small and is one which has physical characteristics fungible in nature and similar in form to substances familiar to people in their daily lives. The white powder in this case could have been heroin, or it could have been for example, baking powder, powdered sugar, or even powdered milk. The burden on the state in seeking to admit such evidence is clear. Unless the state can show by producing records or testimony, the continuous whereabouts of the exhibit at least between the time it came into their possession until it was laboratory tested to determine its composition, testimony of the state as to the laboratory’s findings is inadmissible.” (Énfasis suplido y en el original.)


(15) State v. Conley, 288 N.E.2d 296, 300 (Ohio 1971). Se trataba de unas píldoras cuyo análisis químico reveló eran “LSD”. Al considerarse la admisibili-dad en evidencia de las píldoras así como el resultado de su análisis químico se señaló:
“• • .[W]here the objects are more or less interchangeable and have no special characteristics, the problem of establishing identity usually involves some evidence as to a chain of custody.... One white pill looks much like any other white pill and hence positive identification simply by observation is usually impossible. To identify a particular item of this t[y]pe as being part of a pertinent incident in the past usually requires the showing of a continuous chain of custodians up to the material moment.” (Énfasis suplido.)


(16) Véase United States v. Johnson, 696 F.2d 115, 124 (Cir. D.C. 1982), donde se discute la facilidad con que las cintas magnetofónicas pueden ser alte-radas o editadas y la dificultad de detectarlo. También United States v. Gigante, 538 F.2d 502, 505 (2do Cir. 1976).


(17) En cuanto a la necesidad de establecer una “cadena de custodia” para la admisiblidad de evidencia señala McCormick en términos generales lo siguiente:
“If the offered item possesses characteristics which are fairly unique and readily identifiable, and if the substance of which the item is composed is relatively impervious to change, the trial court is viewed as having broad discretion to admit merely on the basis of testimony that the item is the one in question and is in a substantially unchanged condition. On the other hand, if the offered evidence is of such a nature as not to he readily identifiable, or to be susceptible to alteration by tampering or contamination, sound exercise of the trial court’s discretion may require a substantially more elaborate foundation. A foundation of the latter sort will commonly entail testimonially tracing the ‘chain of custody’ of the item with sufficient completeness to render it improbable that the original item has either been exchanged with another or been contaminated or tampered with.” (Énfasis suplido y escolios omitidos.) E.W. Clearly, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Cap. 21, Sec. 212, págs. 667-668.


(18) Giannelli, ante, pág. 537.


(19) Pueblo v. Bianchi Álvarez, 117 D.P.R. 484, 493 (1986).


(20) Según señaláramos en la pág. 5 surge de la declaración del agente Laboy Escobar que no se siguió el procedimiento normal en estos casos pues la persona que guardó la evidencia en el sobre no fue la misma que llenó la información en el mismo. Desconocemos qué persona fue la que suplió dicha información y tuvo por tanto acceso a la evidencia.